Galben Group, Inc., Appellant,
v.
Daniel F. Malone, The Gray Family Limited Partnership f/k/a Mary M. Gray, Barbara K. Malone, William Doyle and Ann M. Doyle, etc., Appellees.
No. 3D08-785.
District Court of Appeal of Florida, Third District.
Opinion filed July 1, 2009.
Aballi Milne Kalil and Craig P. Kalil and Joshua D. Poyer, for appellant.
Akerman Senterfitt and Scott W. Rostock (Ft. Lauderdale); Akerman Senterfitt and Dana A. Clayton and Nancy A. Copperthwaite (Miami), for appellees.
Before WELLS, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.